CEBESAMCROORAE RW Documentid 3 Fide O2O82E0 Pagad 12 2

COURTROOM MINUTE SHEET

DATE _February 28, 2020
CIVIL NO. CIV-19-329-JD

Russ Godfrey, et al -vs-_ CSAA Fire & Casualty Company

COMMENCED _ 9:00 a.m. ENDED _10:10 a.m. TOTAL TIME _1 hr. and 10 min.

PROCEEDINGS Final Pretrial Conference

 

JUDGE JODI W. DISHMAN DEPUTY NYSSA VASQUEZ REPORTER N/A
PLFS COUNSEL _Mark A. Engel, Esq. and Keith F. Givens, Esq.

DFTS COUNSEL _Gerard F. Pignato, Esg and Matthew C. Kane, Esq.

Counsel appear as noted above. Final Pretrial Report [Doc. No. 58], Jury Selection, Voir Dire [Doc. Nos.
50, 62], Trial Schedule, Exhibits/Exhibit objections, Witnesses, Bench Conferences, Trial Objections, Offers
of Proof, and Jury Instruction conference discussed. Opening Statements limited to 15 minutes per side.
Closing arguments limited to 20 minutes per side; Plaintiffs permitted to split closing time for rebuttal. Parties
to contact Courtroom Deputy, Nyssa Vasquez, to set up a time to test all equipment prior to trial. Parties
advise intent to utilize same IT company and split costs. Additionally, Plaintiffs confirm that the breach of
contract claim remains; Defendant has no objection to breach of contract claim being asserted as they have
been proceeding as if claim exists. Parties estimate three days of trial. Court advises that trial will complete
by Friday, March 13, 2020.

 

 

The Court makes the following rulings:

Defendant's motion to file objections and counterdesignations [Doc. No. 87, renewed in Doc. No. 98] and
Plaintiffs’ motion to amend/correct final pretrial report exhibit list [Doc. No. 89] are discussed_and Court
hears parties’ arguments and positions on the two motions. The Court grants [Doc. No. 98 and 89] only to
the extent stated herein and without further written order. First, Court permits Defendant to file objections
to deposition designations and to submit counterdesignations as to Mr. Lippoldt only, on the deadlines set
herein, based _on concerns of prejudice if Mr. Lippoldt does not appear in person in Plaintiffs’ case in chief.
Plaintiffs granted leave to file objections to counterdesignations on the deadlines set herein. Second, parties
to work together on deadlines below regarding joint exhibit list, Plaintiffs’ additional exhibit list, and
Defendant's additional exhibit list; that work and further breakdown of CSAA claims file exhibit into separate
exhibits will take care of modification of bates labelling issues raised by Plaintiffs in Doc. No. 89: Plaintiffs
are not permitted to list Sean Wiley expert report as an exhibit but are permitted to list Sean Wiley estimate
and photographs as Plaintiffs’ additional exhibits in the Amended Final Pretrial Report, per the deadline
below.

 

 

 

 

The Court sets the following deadlines prior to trial:

Wednesday, March 4, 2020, by 5:00 p.m.:

(1) Plaintiffs to prepare and exchange with Defendant the Joint Exhibit Notebook and Bates-labelled
exhibits. Only exhibits not Joint should be in Plaintiffs’ Additional Exhibit List and Defendant's Additional
CEBESAPCROORAS RW Documentid 3 Fike O2O82E 0 Pagae Spd 2

Exhibit List: and
(2) Defendant to file counterdesignations and objections to Mr. Lippoldt’s deposition testimony identified by
Plaintiffs’ Doc. No. 64.

 

Friday, March 6, 2020, by 3:00 p.m.:

(1) Parties ordered to file an Amended Final Pretrial Report to include:

(i) further agreed stipulated facts on basic facts or dates not in dispute;

(ii) a joint Brief Preliminary Statement for use during jury selection and jury instruction;

(iii) Defendant's revised exhibit list identifying and breaking out exhibits in detail (which might end up being
parties’ joint exhibit list subject to discussion and agreement by parties); and

(iv) each witness and exhibit lists (on the Court Clerk’s Form identified in (3) below) attached as exhibits to
the Amended Final Pretrial Report (Joint Exhibit is Exhibit 1; Plaintiffs’ Additional Exhibit List is Exhibit 2;
Defendant's Additional Exhibit List is Exhibit 3).

(2) Parties to deliver to the Court three sets of each exhibit notebook (Joint, Additional Plaintiffs’, and
Additional Defendant's) (Plaintiffs responsible for joint exhibit notebooks).

(3) Parties to deliver to the Court four sets of witness and exhibit lists (Joint, Additional Plaintiffs’, and
Additional Defendant’s, using the Court Clerk’s Form).

(4) Plaintiffs to file any objections to Defendant’s counterdesignations of Mr. Lippoldt’s deposition testimony.
(5) Parties to deliver to Court final deposition designations for Mr. Costello [Plaintiffs’ Doc. No. 52:
Defendant’s Doc. No. 65] marked in color on the transcripts.

(6) Parties to deliver to Court marked in different colors for Mr. Lippoldt the following on the transcript:
Plaintiffs’ designations [Doc. No. 64]; Defendant's objections to Plaintiffs’ designations and
counterdesignations (as _ filed on March 4, 2020): and_ Plaintiffs’ objections to Defendant's
counterdesignations.

(7) Parties to file any supplemental trial brief on concurrent causation (limited to 10 pages), assuming parties
cannot come to an agreement or stipulation. AND

(8) Parties to advise court if settlement to avoid jurors being called for case.

Monday, March 9, 2020, by 5:00 p.m.:

(1) Parties to exchange demonstrative exhibits.

(2) Parties to exchange final video depositions designated to be used at trial (Mr. Lippoldt’s to be combined
in one video with Plaintiffs’ and Defendant's designations/counterdesignations, if Mr. Lippoldt is not
appearing live; Mr. Costello’s to be split into each side’s case in chief unless combination is agreed by the

parties). AND

(3) Plaintiffs to provide to Defendant their order of witnesses.

 

Tuesday, March 10, 2020, by 9:00 a.m.: Parties to be in courtroom for jury selection to begin at 9:30 a.m.

Civil - Courtroom Minute Sheet.docx
